Broyles, C. J.
The evidence upon which the accused was convicted was wholly circumstantial, and did not exclude every reasonable hypothesis other then that of his guilt. It follows that the court erred in refusing the grant of a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

8. M. Mathews, M. Kum, for plaintiff in error,
cited: 26 Ga. App. 591; 147 Ga. 134; 117 Ga. 230; 17 Ga. App. 820; 19 Ga. App. 782; Penal Code, § 1010.
Gharles E. Garreit, solicitor-general, contra,
cited:1 1 Kelly, 610; 59 Ga. 738 (6); 63 Ga. 93.